Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered April 14, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s speedy trial motion was properly denied. Upon a review of the minutes of the relevant adjournments, we find that the time chargeable to the People is well within the statutory maximum of 181 days (see, People v Notholt, 242 AD2d 251, 253).
The challenged portions of the prosecutor’s summation were generally responsive to the defense summation and fair comment on the evidence (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976). There was nothing in the prosecutor’s summation or in her comments made in the course of objecting to defendant’s summation that was so egregious that would warrant reversal, particularly in light of the overwhelming evidence of defendant’s guilt, which featured the recovery of prerecorded buy money from defendant’s person (see, People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Sullivan, P. J., Nardelli, Williams, Mazzarelli and Saxe, JJ.